JAMES CANN, Judge.
On or about the 1st day of March, 1949, the state road commission in removing a slide from route 57, a primary road, maintained by the state road commission in Elk District of Barbour county, West Virginia, dumped dirt onto the property of Mrs. G. N. Radcliffe and Mrs. Bepe Drane, upon which the Green Hill Church had its gas line laid. The respondent-while so engaged in dumping dirt on the above mentioned property caused a break in said gas line leading from the gas meter to the church. This break resulted in loss of gas amounting to $26.97, more than the ordinary bill for gas as rendered to said church. The church also replaced the pipe and fittings at a cost of $9.25, making the total damages suffered in the amount of $36.22.
The claim, after proper investigation, is recommended for payment by the head of the state agency involved and approved by the attorney general’s office, through its assistant. We are of the opinion that the carelessness of the employees of the respondent was the immediate cause of the damages complained of and suffered by claimant.
We therefore make an award to the claimant in the amount of thirty-six dollars and twenty-two cents ($36.22).